Citation Nr: 0901257	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  05-27 556 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

What evaluation is warranted for kidney stones from July 24, 
2001?


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active duty from March 1968 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia which granted service connection and a 10 
percent disability evaluation for kidney stones, effective 
from July 24, 2001.  

Under Fenderson v. West, 12 Vet. App. 119, 125-26 (1999), 
when a veteran appeals the initial rating for a disability, 
VA must consider the propriety of a "staged" rating based on 
changes in the degree of severity of it since the effective 
date of service connection. 

During his November 2008 hearing before the undersigned the 
veteran raised claims to reopen the issues of entitlement to 
service connection for recurrent urinary tract infections, 
and for hypertension secondary to kidney stones.  These 
issues, however, are not currently developed or certified for 
appellate review.  Accordingly, they are referred to the RO 
for appropriate consideration.  


FINDING OF FACT

Since July 24, 2001, the veteran's kidney stones have not 
required catheter drainage, diet therapy, drug therapy, or 
invasive or non-invasive procedures more than two times a 
year.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for kidney stones from July 24, 2001 are not met.  38 
U.S.C.A. §§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 4.27, 4.115b, Diagnostic 
Codes 7508, 7509 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  The decision of the United 
States Court of Appeals for Veterans Claims in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), spoke only to cases of 
entitlement to an increased rating.  Because there is a 
distinction between initial rating claims and increased 
rating claims, Vazquez-Flores is not for application with 
respect to initial rating claims as notice requirements are 
met when the underlying claim for service connection is 
substantiated.  Consequently, there is no need to discuss 
whether VA met the Vazquez-Flores standard.

VA has fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicolson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal. 

II.	Factual Background and Legal Analysis

In written and oral statements in support of his claim, the 
veteran contends that a higher rating is warranted for his 
service-connected kidney stones.  He complains of abdominal 
pain and urinary frequency due to the disability.

During his November 2008 Board hearing, the veteran testified 
that he had constant radiating pain through his back to his 
abdomen and to his testicles with periodic flare-ups 
accompanied by urinary tract infections.  He reportedly took 
antibiotics and pain medication.  He said it was several 
years since he had required prescribed pain medication, but 
he reported problems with kidney stones several times a year, 
and he believed that his disorder had progressed.  The 
veteran stated that he last passed a kidney stone several 
years ago, and indicated that there was no documentation of 
recurring stones.  He was told to follow a low sodium diet 
which he found difficult to follow.  He did not take 
regularly prescribed medication for the kidney stones.  He 
denied any recent surgery for kidney stones but described 
bladder problems and gas.  He denied using protective 
undergarments, and denied having decreased kidney function.  
He reported periodic burning with urination but denied using 
a catheter.  He reportedly was advised to drink water to help 
pass kidney stones and, depending on his fluid intake, had 
frequent or infrequent urination.  The veteran stated that he 
had recently retired from working as an accountant and said 
that he lost very few days of work due to kidney problem.

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, private medical records, dated from 2001 
to 2007, VA examination reports, Board hearing testimony, and 
lay statements.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims files shows, or fails to show, 
with respect the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The present appeal involves the veteran's claim that the 
severity of his service-connected kidney stones warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where the veteran appeals the rating initially assigned for 
the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of her disability over time.  See Fenderson, 12 Vet. 
App. at 125-26.

The February 2004 rating decision granted service connection 
for kidney stones and awarded an initial 10 percent rating 
under Diagnostic Code 7508-7509, effective from July 2001.  
In the assignment of diagnostic code numbers, hyphenated 
diagnostic codes may be used.  Injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined. Diseases will 
be identified by the number assigned to the disease itself, 
with the residual condition added, preceded by a hyphen.  38 
C.F.R. § 4.27.  Thus, the veteran's disease, nephrolithiasis, 
is presently evaluated as hydronephrosis.

Under 38 C.F.R. § 4.115b, Diagnostic Code 7508, 
nephrolithiasis warrants a 30 percent rating when there is 
evidence of recurrent stone formation requiring one or more 
of the following: (1) diet therapy, (2) drug therapy, (3) 
invasive or non-invasive procedures more than two times a 
year.  All other ratings are assigned under Diagnostic Code 
7509. 

Under 38 C.F.R. § 4.115b, Diagnostic Code 7509, 
hydronephrosis warrants a 20 percent rating for frequent 
attacks of colic, requiring catheter drainage.  A 10 percent 
rating is assigned where there is an occasional attack of 
colic, not infected and not requiring catheter drainage. 

After reviewing the entire record, the Board concludes that a 
rating in excess of 10 percent is not warranted from July 24, 
2001, because there is neither evidence that the veteran has 
required catheter drainage, nor is there evidence of 
recurrent stone formation requiring one or more of the 
following: (1) diet therapy, (2) drug therapy, (3) invasive 
or non-invasive procedures more than two times a year.  The 
veteran testified that he had not passed a kidney stone or 
undergone a surgical procedure regarding his kidney problems 
in several years.

As well, during the May 2006 VA contract examination, the 
veteran denied hospitalization or medical procedures in the 
last year due to his kidney stones.  He reported recurrent 
renal colic, groin pain, and urinary frequency.  He reported 
urinating 8 times a day and 4 times a night and had urinary 
incontinence that required a pad as often as twice a day.  He 
did not require an appliance.  Findings included tenderness 
of the right lower quadrant of the abdomen, but were 
unremarkable regarding kidney stones.  Laboratory test 
results were essentially within normal limits.

Although the veteran reported urinary incontinence and the 
need to wear pads, during his November 2008 hearing he 
expressly denied the need to wear protective undergarments.  

Further, the private medical records, dated from 2001 to 
2007, attribute the veteran's lower abdominal and groin pain 
with urinary frequency to non-service-related disorders, 
including a liver hemangioma, prostatitis, irritable bowel 
syndrome, and possible epididymitis.  

During an April 2008 VA contract examination the veteran 
described similar complaints of ongoing problems of kidney 
stones and urinary tract infections.  However, the private 
medical records document that the antibiotic was prescribed 
for prostatitis, and not for infection of the kidneys or 
ureters associated with stone formation.  Urinalysis was 
within normal limits.  The examiner noted subjectively 
recurrent kidney stones, urinary tact infections, and lower 
abdominal pain, with objective evidence of lower abdominal 
tenderness and normal findings on urinalysis. 

The objective medical evidence in this case, including 
findings of the May 2006 and April 2008 VA examinations, 
reveals essentially normal laboratory findings.  The 
veteran's complaints of abdominal pain and urinary frequency 
have been attributed to causes other than his service-
connected kidney stones.  The competent evidence of record 
establishes a severity consistent with an occasional attack 
of colic, with no infection and no need for catheter 
drainage. Thus, the Board concludes that the evidence of 
record preponderates against a finding that the veteran's 
kidney stones approximate the severity required for more than 
a 10 percent rating.  The evidence is not so evenly balanced 
as to allow for the application of reasonable doubt.  38 
U.S.C.A. § 5107(b).

The appeal is denied.


ORDER

Entitlement to a rating in excess of 10 percent for kidney 
stones from July 24, 2001 is denied.



_____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


